DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “106” in fig. 1.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of first cutter slots that each permit the first cutter to be inserted into the first receiver recess at different distances from the interior wall of the first receiver recess” of Claim 7 must be shown or the feature(s) canceled from the claim(s). The drawings only appear to show one of the “plurality of first cutting slots” 148 in fig. 4 of the disclosure [emphasis added].	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 7 recites, “a plurality of first cutter slots that each permit the first cutter to be inserted into the first receiver recess at different distances from the interior wall of the first receiver recess.” This limitation has the following issues:	● According to paragraph 028, lines 6-10 of the disclosure, “[i]n some embodiments, the scoring tool 128 includes a plurality of first cutter slots 148 disposed at different distances from the first end 136 so that the position of the first cutter 146 can be longitudinally adjusted to provide for circumscribed cuts at a distance other than (d1) from the distal end of the jacketed wire.” This statement appears to suggest the first cutter can be placed in one of a plurality of slots to adjust the distance of the cutter “from the interior end of the first receiver recess” (paragraph 0027, line 7). However, as noted above in the drawing objection, only one of the “plurality of first cutting slots” 148 appears to be shown in fig. 4 of the disclosure [emphasis added]. It is unclear what can or cannot be included with in the scope of “a plurality of first cutter slots that each permit the first cutter to be inserted into the first receiver recess at different distances from the interior wall of the first receiver recess” when only one of the plurality of first cutter slots is shown.	● It is unclear what can or cannot be included within the scope of “different distances from the interior wall of the first receiver recess.” For example, a distance from the interior wall of the first receiver recess is identified by reference character “d1” in fig. 3. However, this recitation can also be interpreted as a distance with which the first cutter extends radially into the first receiver recess since the cylindrical wall of the recess can be interpreted as an “interior wall” thereof. 	Claim 9 recites, “[t]he scoring tool of claim 1, wherein the first cutter and the second cutter are secured within the top member.” As currently written, there is insufficient antecedent basis for “the top member” in the claim. It is unclear what structure defines the “top member” with respect to the limitations previously set forth in Claim 1, e.g. first and second receiver recesses and respective first and second cutters.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, 11, and as best understood, Claim 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scirbona et al (US Publication 2018/0095222), herein referred to as Scirbona.
	Regarding Claim 1, Scirbona discloses a scoring tool for facilitating the removal of one or more outer layers of a multi-layered jacketed wire, the scoring tool comprising:
	a first receiver recess (e.g., 1862) on a first end of the scoring tool (one half, i.e., base portion 1135 and respective top portion 1231), wherein the first receiver recess is substantially cylindrical (paragraph 0040, lines 3-16) and has an interior wall (the curved semi-cylindrical surfaces of the channels 1662, 1362 together form cylindrical recess 1862; paragraph 0041, lines 4-8 and 13-19) and an exterior opening (the first receiver recess 1862 is open on either end thereof; fig. 10);
	a first cutter (e.g., razor blade 1262) that extends into the first receiver recess at a distance (d1) from the interior wall of the first receiver recess (the blade extends radially inward from the interior wall “to provide a neat and fixed depth incision into the cable sheathing,” paragraph 0042, lines 4-5), wherein the first cutter is transversely oriented (fig. 10) within the first receiver recess (paragraph 0041, lines 6-13);
	a second receiver recess (e.g., 1741) on a second end of the scoring tool (another half, i.e., base portion 1134 and corresponding top portion 1230), wherein the second receiver recess is substantially cylindrical (paragraph 0043, lines 13-15) and has an interior wall (the curved semi-cylindrical surfaces of the channels 1449, 1549 together form cylindrical recess 1741; paragraph 0040, lines 3-8 and 11-16) and an exterior opening (the second receiver recess 1741 is open on either end thereof; fig. 9); and
	a second cutter (1250) that extends into the second receiver recess at a distance (d1) from the interior wall of the second receiver recess (the blade extends radially inward from the interior wall “to provide a neat and fixed depth incision into the cable sheathing,” paragraph 0042, lines 4-5), wherein the second cutter is longitudinally oriented within the second receiver recess (paragraph 0040, lines 9-12; see also figs 9, 13 and 14).
	Regarding Claim 2, Scirbona discloses the first cutter (1262) is a razor blade (paragraph 0041, lines 4-13).
	Regarding Claim 3, Scirbona discloses the second cutter (1250) is a razor blade (paragraph 0040, lines 3-11).
	Regarding Claim 4, Scirbona discloses a second cutter housing (top razor insert 1501) that supports the second cutter (1250; see fig. 9).
	Regarding Claim 5, Scirbona discloses a second cutter fastener (the ribs visible in fig. 7) that secures the second cutter in a position within the second cutter housing in which the second cutter extends into the second receiver recess at a desired depth. The examiner notes the ribs depicted in fig. 7 hold the second cutter in place by friction within the second cutter housing (1501), wherein the second cutter housing itself is held within the scoring tool via screws 1114 (paragraph 0047-0048).
	Regarding Claim 6, Scirbona discloses a first cutter slot that permits the first cutter to be inserted into the first receiver recess (fig. 10). The cutting edge portion of each respective first cutter visible in fig. 10 protrudes through a “first cutter slot” and allows the cutting edge to be exposed within the first receiver recess (see fig. 14).
	
	Regarding Claim 9, Scirbona discloses the first cutter (1262) and the second cutter (1250) are secured within the top member (i.e., 1231 and 1230 respectively. The examiner notes that Scirbona discloses first and second cutters can be mounted in any of the channel portions. However, the first cutter and second cutters cited above in Claim 1 are each in their respective top member portions (figs. 9 and 10).
	Regarding Claim 10, Scirbona discloses the scoring tool comprises a clam- shell construction (paragraph 0039, lines 1-4) that comprises: a base member (first end half 1135 and second end half 1134, together); a top member (1230 and 1231, respectively); and one or more hinges (1130, 1131) that connect the base member to the top member (fig. 12).
	Regarding Claim 11, Scirbona discloses a latch (a first latch including tab 1122 and lip 1124 and a second latch including tab 1123 and lip 1125) that releasably holds the base member and top member together while the scoring tool is in a closed position (paragraph 0044).
Claims 12, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindgren (US Patent 2,356,328).
	Regarding Claim 12, Lindgren discloses a method of removing one or more layers surrounding a conductor (14, 15) of a jacketed wire (e.g., the wire of figs 7 and 7a), the method comprising the steps of:
	providing a scoring tool (the tool depicted in figs. 1-6) that includes a first receiver recess (4, 5), a first cutter (the portion of razor blade 6 exposed in registering grooves 4, 5, see figs. 2 and 5) in the first receiver recess, a second receiver recess (9, 10), and a second cutter (the portion of razor blade 6 exposed in registering grooves 9, 10; see figs. 3 and 5) in the second receiver recess;
	inserting a distal end of the jacketed wire into the first receiver recess such that an end of the jacketed wire contacts an interior wall of the first receiver recess (page 2, col. 1, lines 5-9, i.e., “the end of the wire [is placed] against the upper end of the groove”);
	closing the scoring tool such that the first cutter is pressed into the jacketed wire (page 2, col. 1, lines 9-12) at a desired depth (page 2, col. 1, lines 34-49) and at a distance (d1) from the end of the jacketed wire (page 1, col. 2, lines 43-48, i.e. “the [respective cutting portion of] blade 6 extends for a certain distance into the opening or channel provided by the two slots as shown in Fig. 3” [emphasis added], wherein the “certain distance” corresponds to distance “d1”); and
	inducing a rotation between the scoring tool and the jacketed wire to perform a circumscribed cut (“[t]he blade will make this cut along the line 17 of Fig. 7,” page 2, col. 1, lines 16-17) at the distance (d1) from the end of the jacketed wire (page 2, col. 1, lines 12-17).
	Regarding Claim 13, Lindgren discloses the steps of:
	opening the scoring tool (page 2, col. 1, lines 18-19);
	removing the jacketed wire from the first receiver recess (page 2, col. 1, line 19);
	inserting the end of the jacketed wired into the second receiver recess (page 2, col. 1, lines 20; i.e. the wire is placed into the lower registering groove 10 of the second receiver recess 9, 10) such that the end of the jacketed wire contacts an interior wall of the second receiver recess (page 2, col. 1, lines 20-24);
	closing the scoring tool (page 2, col. 1, lines 20-21) such that the second cutter is pressed into the jacketed wire (page 2, col. 1, lines 21-28) at a desired depth (page 2, col. 1, lines 26-28 and lines 34-42) and at a distance (d1) from the end of the jacketed wire (the amount with which the second cutter portion of blade 6 extends into the second receiver recess corresponds to the location at which the circumferential cut along line 17 is made); and
	pulling the jacketed wire out of the second receiver recess to induce a longitudinal cut of (d1) length to the distal end of the jacketed wire (page 2, col. 1, lines 24-28).
	Regarding Claim 15, Lindgren discloses the step of inducing a rotation between the scoring tool and the jacketed wire comprises rotating the jacketed wire within the scoring tool (page 2, col. 1, lines 11-17).
	Regarding Claim 16, Lindgren discloses the step of removing the outer layers of the jacketed wire (page 2, col. 1, lines 28-34).	Regarding Claim 17, Lindgren discloses a method of removing one or more layers surrounding a conductor (14, 15) of a jacketed wire, the method comprising the steps of:
	providing a scoring tool (the tool depicted in figs. 1-6) that includes a first receiver recess (4, 5), a first cutter (the portion of razor blade 6 exposed in registering grooves 4, 5, see figs. 2 and 5) in the first receiver recess, a second receiver recess (9, 10), and a second cutter (the portion of razor blade 6 exposed in registering grooves 9, 10; see figs. 3 and 5) in the second receiver recess;
	inserting the end of the jacketed wired into the second receiver recess (page 2, col. 1, lines 20; i.e. the wire is placed into the lower registering groove 10 of the second receiver recess 9, 10) such that the end of the jacketed wire contacts an interior wall of the second receiver recess (page 2, col. 1, lines 20-24);
	closing the scoring tool (page 2, col. 1, lines 20-21) such that the second cutter is pressed into the jacketed wire (page 2, col. 1, lines 21-28) at a desired depth (page 2, col. 1, lines 26-28 and lines 34-42) and at a distance (d1) from the end of the jacketed wire (the amount with which the second cutter portion of blade 6 extends into the second receiver recess corresponds to the location at which the circumferential cut along line 17 is made); and
	pulling the jacketed wire out of the second receiver recess to induce a longitudinal cut of (d1) length to the distal end of the jacketed wire (page 2, col. 1, lines 24-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
As best understood, Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scirbona (US Publication 2018/0095522) in view of Hug (US Patent 3,878,606).	Regarding Claim 7, Scirbona discloses the scoring tool has a plurality of first cutter slots (see e.g. fig. 10). 	Scirbona fails to disclose the plurality of first cutter slots each permit the first cutter to be inserted into the first receiver recess at different distances from the interior wall of the first receiver recess. 	However, Hug teaches it is known in the art of cutting and scoring one of more layers of a jacketed wire to provide a guiding element (element 20, see figs. 1-3) with more than one first cutter slot (40, 42, 44, 46) that have different widths, depths and distances from a respective end of the guide element (20).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the scoring tool of Scirbona substantially disclosed above with the teaching of Hug such that a plurality of first cutter slots are provided to receive the first cutter at different locations along the first receiver recess in order to allow the user to fine tune the amount of the wire shielding the want to remove from the jacketed wire depending upon the specification of their project and/or requirements thereof.
	Regarding Claim 8, Scirbona discloses a first cutter fastener that secures the first cutter in a position in which the first cutter extends into the first receiver recess at a desired depth (paragraph 0041, lines 4-13 and paragraph 0042, lines 3-5).
Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren (US Patent 2,356,328) in view of Krampe (US Patent 4,905,373).
	Regarding Claim 14, Lindgren discloses the step of inducing a rotation between the scoring tool and the jacketed wire involves a relative motion of the scoring tool around the jacketed wire, i.e., “the wire is then turned by hand so that the blade will cut a circumferential slit around the insulation to sever the end section to be removed from the rest of the insulation,” page 2, col. 1, lines 12-15.	Lindgren fails to specifically disclose the step of inducing a rotation between the scoring tool and the jacketed wire comprises rotating the scoring tool around the jacketed wire.
	However, Krampe teaches it is known in the art of using multipurpose hand-held wire insulation scoring tools to remove insulation from a jacketed wire by performing a plurality of cuts to the insulation at the end of a jacket wire, wherein Krampe specifically states, “[a] cable placed in the hollow body formed when the jaws 2,1 closed undergoes the circular cutting by the cutting edges 14, 15 on rotation of the sheathing removing tool about the cable conductors” (col. 3, lines 1-4).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the method of Lindgren substantially disclosed above with the teaching of Krampe such that the step of inducing a rotation between the scoring tool and the jacketed wire comprises rotating the scoring tool around the jacketed wire rather than rotating the jacketed wire relative to the scoring tool because the substitution of one known way to perform the circumscribed cut (i.e., rotating the jacketed wire relative to the scoring tool) for another (i.e., rotating the scoring tool around the jacketed wire) would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. In this case, the scoring tool of Lindgren used to perform the method is a hand-held tool and an operator, i.e., one of ordinary skill in the art, using the tool to perform the method of Claim 14 could use either strategy mentioned above for inducing a rotation between the scoring tool and the jacketed wire to perform a circumscribed cut at the distance desired from the end of the jacketed wire depending upon the constraints in the workspace, as both strategies are known in the art and would have yielded predictable results.  For example, if there is an excessively long length of jacketed wire and the operator has sufficient space to manipulate the wire, the operator can rotate the jacketed wire relative to the scoring tool to make the cut. Conversely, if the length of jacketed wire is too short to allow the operator to grip and rotate the wire relative to the scoring tool, the scoring tool can be rotated relative to the short length of jacketed cable to perform the circumscribed cub. In other words, either method works and achieves the desired result of performing a circumscribed cut around the jacketed cable.
	Regarding Claim 18, Lindgren generally discloses a method according to Claim 17, including the step of opening the scoring tool (page 2, col. 1, lines 6-8, “a length of wire is … placed in the groove 4 with the device open as shown in Fig. 4 [emphasis added]”, inserting a distal end of the jacketed wire into the first receiver recess (4, 5) such that an end of the jacketed wire contacts an interior wall of the first receiver recess (page 2, col. 1, lines 5-9, i.e., “the end of the wire [is placed] against the upper end of the groove”); closing the scoring tool such that the first cutter (the portion of razor blade 6 exposed in registering grooves 4, 5, see figs. 2 and 5) is pressed into the jacketed wire (page 2, col. 1, lines 9-12) at a desired depth (page 2, col. 1, lines 34-39) and at a distance (d1) from the end of the jacketed wire (paragraph 1, col. 2, lines 43-48, i.e., “the [respective cutting portion of] blade 6 extends for a certain distance into the opening or channel provided by the two slots as shown in Fig. 3” [emphasis added], wherein the “certain distance” corresponds to distance “d1”); and inducing a rotation between the scoring tool and the jacketed wire to perform a circumscribed cut (“[t]he blade will make this cut along the line 17 of Fig. 7, page 2, col. 1, lines 16-17) at the distance (d1) from the end of the jacketed wire (page 2, col. 1, lines 12-17).
	Lindgren fails to specifically disclose the method steps of opening the scoring tool; removing the jacketed wire from the second receiver recess; inserting a distal end of the jacketed wire into the first receiver recess. In other words, Lundgreen fails to disclose the method steps of Claim 17 (i.e., pulling the jacketed wire out of the second receiver means to induce a longitudinal cut in the distal end of the jacketed wire) are performed before the step of making a circumscribed cut in the first receiver recess as required by Claim 18.
	However, Krampe teaches it is known in the art of using multipurpose hand-held wire insulation scoring tools to remove insulation from a jacketed wire by performing a plurality of cuts (i.e. a longitudinal cut and a circumscribed cut) to the insulation at the end of a jacket wire that “[w]hich cut is made first is not important, However the circular cut may be performed first because the length of the insulating cut away is kept more exact that way. It is understood of course that the sheathing-removing tool can be rotated instead of the cable about 180º” (col. 3, lines 20-25).  	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the method of Lindgren substantially disclosed above with the teaching of Krampe such that the user performs the two cuts disclosed and taught by Lindgren in either order, e.g., longitudinal cut with the second cutter in the second receiver recess before the circumscribed cut with the first cutter in the first receiver recess, or vice versa, since Krampe specifically states the order does not matter, i.e., the user to choose to make either cut first. 	Moreover, the Examiner notes the one deficit described by Krampe is substantially mitigated because the “smaller groove 5 in upper block 2 … registering with groove 4 in base block 1 to form a channel of the same dimension as the outer circumference of the insulated wire to be skinned” (Lindgren, page 1, col. 2, lines 28-32) such that the first receiver recess closely encases the wire, thereby limiting the amount previously cut portions will move undesirably when the rotational movement is induced between the scoring tool and the wire. 
	Regarding Claim 19, the modified method of Lindgren substantially disclosed above, as set forth in the 103 rejection of Claim 14, includes the step of inducing a rotation between the scoring tool and the jacketed wire comprises rotating the scoring tool around the jacketed wire. Krampe states in col. 3, lines 1-4, “[a] cable placed in the hollow body formed when the jaws 2,1 closed undergoes the circular cutting by the cutting edges 14, 15 on rotation of the sheathing removing tool about the cable conductors.”
	Regarding Claim 20, the modified method of Lindgren substantially disclosed above the step of removing the outer layers of the jacketed wire (Lindgren, page 2, col. 1, lines 28-34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Edwards et al (US Patent 2,120,398) discloses a cable scoring tool (fig. 4) with a single receiver recess (13) with at least a first cutter (26) transversely oriented within the recess and at least a second cutter (25) longitudinally oriented within the recess.	● V. C. Huff (US Patent 2,141,002) discloses a cable stripper with a first cable recess and a blade (7) mounted so as to protrude therein, wherein the blade can be configured to cut longitudinally along the cable (fig. 3) or to cut transversely around the cable (fig. 5).	● W. Tomsick (US Patent 2,400,177) discloses a scoring tool (fig. 1) with a first cutter (26) transversely mounted to a first recess receiver (10) and a second cutter (25)  longitudinally mounted to a second recess receiver. 	● Tolman (US Patent 3,161,088) generally discloses the method of claim 12. 	● Brown (US Patent 4,987,801) discloses a cutting device (figs. 4, 6, 10) with multiple blades (61, 62) whose depths can be adjusted individually (via limit screws 50).	● Lo et al (US Patent 6,324,945) discloses a cutting tool with a plurality of first receiver recesses with different depths (fig. 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 11, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/11/2022